DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steve Burr on 12/17/2021.
The application has been amended as follows: Claims 6-16 are cancelled.

Response to Arguments
Applicant’s arguments, see pages 14-15, filed 10/12/2021, with respect to claims 1-5 have been fully considered and are persuasive.  The rejection of claims 1-5 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-5 are allowed.
Claims 1 and 3-4 are objected to because the prior art does not teach or make obvious an area adjacent to a first input area in a target image, a first corresponding area adjacent to a second corresponding area in the print image, wherein a first output area includes the first corresponding area and a first overlapping area overlapping with the second corresponding area, wherein a second output area includes a second corresponding area and a second overlapping area overlapping with the first corresponding area, and wherein the first output area and the second output area overlap each other with an overlapping area including the first overlapping area and the second overlapping area.


process on a target image data within a second region without using a machine learning model to generate a dot data corresponding to the second region, and wherein generating dot data specifying a dot formation state for each of a plurality of pixels in a print image corresponding to the target image is performed on target image data within the first region to generate the dot data corresponding to the first region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853